--------------------------------------------------------------------------------

EXHIBIT 10.9


SUBORDINATION AGREEMENT


This Subordination Agreement (this “Agreement”) is entered into as of the 18th
day of May, 2005, by and among Mark Mroczkowski and Nick VandenBrekel (Mark
Mroczkowski and Nick VandenBrekel are collectively referred to herein as the
“Subordinated Lenders” and each, a “Subordinated Lender”), and Lee Harrison
Corbin, Attorney-in-Fact for the Trust Under the Will of John Svenningsen (the
“Senior Lender”). Unless otherwise defined herein, capitalized terms used herein
shall have the meaning provided such terms in the Securities Purchase Agreement
referred to below.




BACKGROUND


WHEREAS, the Senior Lender has to make a loan to Sequiam Corporation, a
California corporation (the “Company”) pursuant to, and in accordance with (i)
that certain Securities Purchase Agreement, dated as of May 18, 2005 (as
amended, modified or supplemented from time to time, the “Securities Purchase
Agreement”), by and between the Company and the Senior Lender and (ii) the
Related Agreements referred to in the Securities Purchase Agreement.


WHEREAS, the Subordinated Lenders are senior officers of the Company and (I) the
Company currently owes (x) Mark Mroczkowski an aggregate amount of $708,021 in
respect of accrued and unpaid salaries earned by him and (y) Nick VandenBrekel
an aggregate amount of $761,771 in respect of accrued and unpaid salaries owed
by him (the amounts set forth in the preceding clauses (x) and (y) of this
clause (I), together with any accrued and unpaid interest owed thereon, the
“Accrued Salary Amount”) and (II) (x) the Company has incurred a loan from Mark
Mroczkowski, which loan has an aggregate principal amount outstanding of
$100,000 as of the date hereof, plus accrued and unpaid interest of $4,000 as of
the date hereof and (y) the Company has incurred a loan from Nick VandenBrekel,
which loan has an aggregate principal amount of $372,450 as of the date hereof,
plus accrued and unpaid interest of $25,462 as of the date hereof (such amounts
set forth in this clause (II), together with the principal, interest and other
fees attributable to any other indebtedness owed by the Company to either Mark
Mroczkowski or Nick VandenBrekel, whether incurred prior to, on or after the
date hereof, (the “Outstanding Indebtedness”).


NOW, THEREFORE, each Subordinated Lender and the Senior Lender agree as follows:


TERMS


--------------------------------------------------------------------------------




1.  All obligations of each Subordinated Lender to the Senior Lender, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent or now or hereafter existing, or due or to become due are referred to
as “Senior Liabilities”. The Accrued Salary Amount and the Outstanding
Indebtedness, together with all obligations of the Company or any of its
Subsidiaries to any Subordinated Lender to pay the Accrued Salary Amount or any
Outstanding Indebtedness (in each case, including any interest, fees or
penalties related thereto), howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent or now or hereafter existing, or due
or to become due are referred to as “Junior Liabilities”. It is expressly
understood and agreed that the term “Senior Liabilities”, as used in this
Agreement, shall include, without limitation, any and all interest, fees and
penalties accruing on any of the Senior Liabilities after the commencement of
any proceedings referred to in paragraph 4 of this Agreement, notwithstanding
any provision or rule of law which might restrict the rights of the Senior
Lender, as against any Subordinated Lender or anyone else, to collect such
interest, fees or penalties, as the case may be.


2.  Except as expressly otherwise provided in this Agreement or as the Senior
Lender may otherwise expressly consent in writing, the payment of the Junior
Liabilities shall be postponed and subordinated to the payment in full of all
Senior Liabilities. Furthermore, no payments or other distributions whatsoever
in respect of any Junior Liabilities shall be made, nor shall any property or
assets of any Subordinated Lender be applied to the purchase or other
acquisition or retirement of any Junior Liability.


3.  Each Subordinated Lender hereby subordinates all security interests that
have been, or may be, created by any Subordinated Lender in respect of the
Junior Liabilities, to the security interests granted by each Subordinated
Lender to the Senior Lender in respect of the Senior Liabilities.


4.  In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to any Subordinated Lender
or to its creditors, as such, or to its property (whether voluntary or
involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership, or upon an assignment for the benefit of creditors, or any other
marshalling of the assets and liabilities of any Subordinated Lender, or any
sale of all or substantially all of the assets of any Subordinated Lender, or
otherwise), the Senior Liabilities shall first be paid in full before any
Subordinate Lender shall be entitled to receive and to retain any payment or
distribution in respect of any Junior Liability.


5.  Each Subordinated Lender will mark his books and records so as to clearly
indicate that their respective Junior Liabilities are subordinated in accordance
with the terms of this Agreement. Each Subordinated Lender will execute such
further documents or instruments and take such further action as the Senior
Lender may reasonably request from time to time request to carry out the intent
of this Agreement.


6.  Each Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.


7.  No Subordinated Lender will without the prior written consent of the Senior
Lender: (a) attempt to enforce or collect any Junior Liability or any rights in
respect of any Junior Liability; or (b) commence, or join with any other
creditor in commencing, any bankruptcy, reorganization or insolvency proceedings
with respect to any Subordinated Lender.


--------------------------------------------------------------------------------




8.  The Senior Lender may, from time to time, at its sole discretion and without
notice to any Subordinated Lender, take any or all of the following actions: (a)
retain or obtain a security interest in any property to secure any of the Senior
Liabilities; (b) retain or obtain the primary or secondary obligation of any
other obligor or obligors with respect to any of the Senior Liabilities; (c)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Liabilities, or release or
compromise any obligation of any nature of any obligor with respect to any of
the Senior Liabilities; and (d) release their security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Senior Liabilities, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.


9.  The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to any Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.


10.     The Senior Lender shall not be prejudiced in its rights under this
Agreement by any act or failure to act of any Subordinated Lender, or any
noncompliance of any Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which the Senior Lender may have or with
which the Senior Lender may be charged; and no action of the Senior Lender
permitted under this Agreement shall in any way affect or impair the rights of
the Senior Lender and the obligations of any Subordinated Lender under this
Agreement.


11.     No delay on the part of the Senior Lender in the exercise of any right
or remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior Lender. For
the purposes of this Agreement, Senior Liabilities shall have the meaning set
forth in Section 1 above, notwithstanding any right or power of any Subordinated
Lender or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the agreements and obligations of any Subordinated Lender under
this Agreement.


--------------------------------------------------------------------------------





12.     This Agreement shall be binding upon each Subordinated Lender and upon
the heirs, legal representatives, successors and assigns of each Subordinated
Lender and the successors and assigns of any Subordinated Lender.


13.     This Agreement shall be construed in accordance with and governed by the
laws of New York without regard to conflict of laws provisions. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


14.     This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.






[signature page follows]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been made and delivered this 18th day of
May, 2005.
 

   
By:
  /s/ Mark Mroczkowski
   
Name:
Mark Mroczkowski
   
Title:
 CFO
                         
 
By:
  /s/ Nick VandenBrekel
   
Name:
Nick VandenBrekel
   
Title:
CEO
                            Lee Harrison Corbin, Attorney-in-Fact for the Trust
Under the Will of John Svenningsen            
By:
  /s/ Lee Harrison Corbin
   
Name:
     
Title:
                  Acknowledged and Agreed to by:             SEQUIAM CORPORATION
           
By:
  /s/ Nicholas VandenBrekel
   
Name:
Nicholas VandenBrekel
   
Title:
CEO
   



